Fourth Court of Appeals
                                San Antonio, Texas
                                      April 27, 2016

                                   No. 04-16-00010-CV

                               CITY OF SAN ANTONIO,
                                      Appellant

                                             v.

                 SAN ANTONIO POLICE OFFICERS ASSOCIATION,
                                  Appellee

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-17585
                       Honorable Martha B. Tanner, Judge Presiding


                                      ORDER
       The appellant has filed an “Unopposed Motion to Refer Suit to Mediation.” The motion
is GRANTED. As requested in the motion, the appellate briefing deadlines remain intact, and
the appellant’s brief must be filed on or before April 27, 2016.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court